UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 33-1155965 CAR CHARGING GROUP, INC. (Exact name of registrant as specified in charter) Nevada 03-0608147 (State or other jurisdiction of incorporation or organization) (I.R.S Employee Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, FL33139 (Address of principal executive offices) (Zip Code) (305) 521-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of August 17, 2013:56,319,360 shares of common stock, $0.001 par value were issued and outstanding. CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q June 30, 2013 INDEX PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Control and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 PART I- FINANCIAL INFORMATION Item 1. Financial Statements CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) June 30, 2013 Index to Financial Statements FINANCIAL STATEMENTS Page # Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 2 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Six Months Ended June 30, 2013 and 2012 and for the Period from September 3, 2009 (Inception) through June 30, 2013 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equityfrom December 31, 2011through June 30, 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash flows for the Six Months Ended June 30, 2013 and 2012 and for the Period from September 3, 2009 (Inception) through June 30, 2013 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 1 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets June30, DECEMBER31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Advanced commissions Prepaid expenses and other current assets Total current assets FIXED ASSETS EV charging stations, net of accumulated depreciation of $968,677 and $363,918, respectively Automobiles, net of accumulated depreciation of $26,762 and $15,292 respectively Office and computer equipment, net of accumulated depreciation of $42,550 and $26,604, respectively Total fixed assets, net DEPOSITS INTANGIBLE ASSETS, net - GOODWILL - OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of note payable $ $ Current portion of note payable related party - Convertible note payable-related party, net of discount of $0 and $4,918 - 82 Convertible note, net of discount of $0 and $168,567 respectively Accounts payable and accrued expenses Accrued interest- related party - 5 Stock subscription payable - Warrants payable - Current portion of deferred revenue Current portion of deferred rent Total current liabilities DEFERRED REVENUE DEFERRED RENT NOTE PAYABLE TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Series A Convertible Preferred Stock,$0.001 par value; 10,000,000 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Series B Convertible Preferred Stock,$0.001 par value; 1,000,000shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Common Stock, 500,000,000 shares authorized at $0.001 par value; 51,743,228 and 42,434,705 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CAR CHARGING GROUP, INC (A Development Stage Company) Condensed Consolidated Statements of Operations (UNAUDITED) For the Three For the Three Months Ended Months Ended June 30, 2013 June 30, 2012 Revenues Service fees $ $ Grant revenue - Sales TOTAL REVENUE Costs Cost of services Cost of sales TOTAL COST OF REVENUE Gross profit Operating expenses Compensation Other operating expenses General and administrative TOTAL OPERATING EXPENSES Loss from operations ) ) Other income (expense) Interest expense, net ) ) Amortization of discount on convertible debt ) - Provision for warrant liability ) - Total other (expense) ) ) Loss before income taxes ) ) Income tax provision - - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic & diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CAR CHARGING GROUP, INC (A Development Stage Company) Condensed Consolidated Statements of Operations (UNAUDITED) For the Period From For the Six For the Six September 3, 2009 Months Ended Months Ended (Inception) to June 30, 2013 June 30, 2012 June 30, 2013 Revenues Service fees $ $ $ Grant revenue - Sales TOTAL REVENUE Costs Cost of services Cost of sales TOTAL COST OF REVENUE Gross profit Operating expenses Compensation Other operating expenses General and administrative TOTAL OPERATING EXPENSES Loss from operations ) ) ) Other income (expense) Interest expense, net ) ) ) Loss on exchange of warrants for common stock - - ) Amortization of discount on convertible debt ) - ) Loss on settlement of accounts payable for common stock ) - ) Loss on payment convertible notes payable ) - ) Provision for warrant liability ) - ) Gain on change in fair value of derivative liability - - Total other (expense) Loss before income taxes ) ) ) Income tax provision - - - Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic & diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Statements of Stockholders' Equity (Deficit) Deficit Accumulated Total Preferred - A Preferred -A Preferred -B Preferred -B Common Common Additional Paid-in during the Development Stock Subscriptions Stockholders Equity Shares Amount Shares Amount Shares Amount Capital Stage Receivable (Deficit) Balance at December 31, 2011 $ - - $ ) $ ) $ Sale of common stock Issuance of Preferred Shares Common stock issued for conversion of convertible notes and accrued interest Common stock issued for compensation and services Common stock issued for director compensation Warrants issued for compensation and services Warrants issued with convertible debt Net loss (5,289,610 ) (5,289,610 ) Balance at December 31, 2012 $ ) $
